In an action to recover damages for personal injuries, plaintiff appeals from an order denying her motion for a trial preference. It appears without dispute that plaintiff is seventy-five years of age and, in the opinion of her physician, will not survive the period within- which the action will be reached for trial in regular order. Order reversed, without costs, and motion granted, without costs. Under the facts we are of opinion that the preference should have been granted. Holán, P. J., Adel, Wenzel, MaeCrate and Beldoek, JJ., concur.